UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BERNADINE BABIEN AVILA,                                                         March 18, 2020
                                   Plaintiff,
                                                                     20-CV-2281 (ER)
                       -against-
                                                                  ORDER OF SERVICE
 HILTON GRAND VACATIONS,

                                   Defendants.

EDGARDO RAMOS, United States District Judge:

       Plaintiff brings this pro se action under the Age Discrimination in Employment Act of

1967 (“ADEA”), 29 U.S.C. §§ 621 to 634; the Family and Medical Leave Act of 1993 (FMLA),

29 U.S.C. §§ 2601 to 2654; the New York State Human Rights Law, N.Y. Exec. Law §§ 290 to

297; and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131. Plaintiff

alleges that her former employer discriminated against her based on her age by terminating her

employment while she was on FMLA leave. By order dated March 17, 2020, the Court granted

Plaintiff’s request to proceed in forma pauperis.

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Hilton Grand Vacations through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

           The Clerk of Court is further instructed to complete the USM-285 form with the address

for Defendant Hilton Grand Vacations and deliver to the U.S. Marshals Service all documents

necessary to effect service.

SO ORDERED.

 Dated:      March 18, 2020
             New York, New York

                                                             EDGARDO RAMOS
                                                           United States District Judge


                                                  2
          DEFENDANT AND SERVICE ADDRESS


Hilton Grand Vacations
1335 Avenue of the Americas
New York, NY 10019
